Citation Nr: 9934556	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim for service connection for 
residuals of a head injury to include laceration of the 
forehead and schizophrenia with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from July 1968 to June 1970.

This appeal is from January and April 1997 rating decisions 
of the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, regional office (RO).  The former found no new and 
material evidence to reopen claims the RO styled as service 
connection for a laceration of the forehead and for head 
injury.  The latter denied de novo a claim styled by the RO 
as for service connection for schizophrenia, paranoid type, 
with headaches.  A July 1998 letter from the RO to the 
appellant extended the time for the appellant to perfect his 
appeal, apparently for cause in response to the appellant's 
April 1998 assertion of non-receipt of the statement of the 
case (SOC).  The appellant perfected his appeal within 60 
days of the July 1998 reissue of the SOC.  The Board 
acknowledges jurisdiction in this appeal.  See 38 C.F.R. 
§§  20.302, 20.303 (1999).


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a head 
injury including laceration of the forehead and schizophrenia 
with headaches in June 1985.

2.  In a July 17, 1985 letter the RO notified the appellant 
of the disallowance of his claim for residuals of a head 
injury and of his appellate rights.

3.  The appellant did not submit a notice of disagreement 
with the June 1985 rating decision within one year of July 
17, 1985.

4.  Evidence presented or secured subsequent to June 1985 
comprises inherently incredible testimony of the appellant 
and medical records that are new to the record on appeal but 
silent about a head injury in service or the onset of 
schizophrenia with headaches in service or during the year 
following separation from service.


CONCLUSIONS OF LAW

1.  The rating decision of June 1985 denying service 
connection for residuals of a head injury in service included 
laceration of the forehead and schizophrenia with headaches 
and is final.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to residuals of a 
head injury to include laceration of the forehead and 
schizophrenia with headaches.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Procedural

The RO denied service connection for a head injury in June 
1985.  The rating decision shows that the RO then denied 
service connection for laceration of the forehead and for 
schizophrenia, with appropriate evidence and factual findings 
set forth in the rating decision.  On July 17, 1985, the RO 
mailed the appellant notice of the June 1985 rating decision 
and of his appellate rights.  The notice informed him that 
his claim was denied because a head injury was found not 
related to his service.  The appellant did not file a notice 
of disagreement (NOD) with the disallowance within one year 
of the date of the notice of the disallowance.

In June 1996, the appellant sought to reopen his claim for 
service connection for a head injury, discussing his mental 
condition and its treatment in his statement.  The RO 
construed the claim as for the head injury per se and found 
no new and material evidence to reopen a claim for service 
connection for lacerations or for a head injury.  The January 
1997 letter to the appellant from the RO notifying him of the 
decision included a copy of the rating decision, which 
summarized and discussed the application of the law and 
regulations pertaining to prior final decisions and the 
requirement to submit new and material evidence to reopen a 
claim.

The appellant responded with a statement in February 1997 
that he deemed a NOD and the RO deemed not to be a NOD, 
because it addressed the appellant's psychiatric disorder and 
not the matter of a head injury in service.  Construing the 
statement as a claim for service connection for schizophrenia 
with headaches due to a head injury, the RO adjudicated the 
claim de novo in April 1997.  The RO informed the appellant 
of the denial of his claim in an undated letter prior to May 
27, 1998, on which date the RO received the appellant's NOD 
again addressing an alleged head injury in service and the 
alleged resulting schizophrenia.  The SOC set forth the laws 
and regulations pertinent to direct service connection and 
omitted those pertaining to new and material evidence.  The 
appellant's substantive appeal argued the fact of a head 
injury in service with resulting schizophrenia and headaches.

The appellant reported treatment at several VA and state 
facilities in his November 1984 claim for disability 
compensation and in his September 1998 substantive appeal.  
VA has sought records from each of the VA facilities, 
receiving statements from New Orleans VAMC in July 1985 and 
again in September 1998 that there was no record the 
appellant had ever been treated there.  The other VA 
facilities at which the appellant has reported treatment have 
provided records.  In his substantive appeal of September 
1998, the appellant listed state facilities at which he had 
been treated, without reporting the dates of treatment, and 
requested VA to obtain those records.  Comparing his 
September 1998 statement with his November 1984 statement, it 
appears the referenced records are in the claims folder.  An 
October 1998 letter the RO informed the appellant that it 
would expedite his claim if he obtained medical records and 
submitted them to VA himself.  The RO provided forms to 
authorize the non-VA facilities to release information to VA.  
The appellant neither provided the records nor returned 
authorization for VA to obtain information.


B.  Factual

1.  Evidence of Record for the June 1985 Rating Decision

In November 1984, the appellant submitted a formal 
application for VA disability compensation for a head injury, 
which he described as a head injury that occurred because the 
bridge of a gun was not latched and he hit his head on the 
turret of a tank.  In an additional statement of the same 
date, he reported that he hit his head on a wagon wheel at 
age five.  He also said that while in Korea a shell backfired 
in his face and he was taken to the clinic for treatment.  He 
further reported that, after discharge, a tree fell on him 
while he was cutting logs, hitting him in the back of his 
head.  He reported the onset of headaches and visual problems 
in 1983 and subsequent legal and mental health problems.

The RO received service medical records in May 1985.  They 
were negative for any complaint, diagnosis, or treatment of a 
mental disorder.  They were negative for any evidence or 
history of head injury.  On an April 1970 medical history 
completed for separation from service, the appellant marked a 
negative response to the question whether he had ever had a 
head injury.  He reported a history of frequent or severe 
headaches and of dizziness or fainting spells.  On one of two 
medical history forms of the same date, he apparently changed 
a positive to a negative response regarding current or past 
palpitations or pounding of the heart and recent gain or loss 
of weight.  The reviewing physician noted the problem with 
headaches was in the past with none recently and that heat 
exhaustion had caused dizziness one time.

A March 1978 emergency room report from North Claiborne 
Hospital showed the appellant sought treatment when he fell 
and hit his head on a coffee table at home.  The diagnosis 
was one-inch laceration of the forehead, which was sutured.

A Jackson VA Medical Center (VAMC) report of November 1980 
showed the appellant sought treatment for episodes of 
distorted vision and pain in the center of the head for five 
or six weeks; he also complained of nervousness.  He reported 
that a tree fell on his head five years ago with loss of 
consciousness and three days of hospitalization.  He reported 
a history of occipital to frontal headaches and associated 
eye disturbance, which had increased in the past six weeks.  
The assessment was probable tension headaches, rule out 
vascular or post-traumatic cause.  Skull films were ordered.  

A January 1983 VA outpatient record showed the appellant had 
a VAMC work-up for headaches associated with visual 
disturbance; electroencephalogram (EEG) and brain scan were 
normal.  The appellant complained that the headaches and 
visual disturbances persisted and he was now having 
personality changes and becoming violent and delusional at 
times.  He said he had been a gentle man in the past and was 
now behaving inappropriately, which was not at all like him.  
The impression was possible tumor of the temporal lobe versus 
psychosis.

March to May 1984 hospitalization at Central Louisiana State 
Hospital (CLSH) produced a diagnosis of schizophrenia, acute 
(schizofreniform disorder).  There was no history of prior 
psychotic behavior or mental health problems.

An August 1984 report from Minden Mental Health Clinic noted 
hospitalization at CLSH in March 1984 as the history of the 
appellant's schizophrenia.  

VA outpatient records from January to December 1984 showed 
follow up for schizophrenia.  In December 1984 the appellant 
stated his illness began about a year ago with 
hallucinations.

A May 1985 statement from Minden Mental Health Clinic 
reported treatment of the appellant from July 1984 through 
January 1985 for schizophrenia, at which time he began 
treatment at Shreveport VAMC.  There was no comment about 
time or cause of onset of the disorder.

In June 1985 the RO disallowed the appellant's application 
for VA disability compensation, as noted above.

2.  Evidence Presented or Secured Subsequent to the June 1985 
Rating Decision

A report of June to July 1985 hospitalization at CLSH 
obtained in August 1996 showed a diagnosis of schizophrenia, 
paranoid, chronic.  The appellant's mother reported that the 
appellant's psychotic behavior had started about one week 
prior to admission.

Of record are VA hospital summary reports of 14 psychiatric 
admissions from January 1989 to June 1999.  All of the 
reports showed a diagnosis of schizophrenia.  None of the 
reports include history of onset in service or during the 
year following separation from service or of a head injury in 
service.

On VA examination in March 1989, the appellant denied 
injuries in service.  He told one examiner a history of 
nervous breakdown and hearing voices starting about five 
years before the examination.  He told another examiner his 
symptoms started in January 1984.  A VA examination report of 
August 1990 noted there was no scar on the appellant's 
forehead.  On VA examination in June 1991 the appellant also 
gave a history of onset of "nervous breakdown" in 1984.

In June 1996 and April 1998 statements, the appellant 
reported that he sustained a beating at the hands of military 
police.  In the latter statement he described the beating as 
about the head, for which he was hospitalized and then had 
additional treatment.  He reported he began to have "falling 
out spells" and loss of memory, and that since 1984 his mind 
and body pain had made him unable to do anything.

In an informal hearing presentation of October 1999, the 
appellant's representative urged the Board to consider the 
appellant's report of frequent and severe headaches, 
palpitations and recent gain or loss of weight.  The 
representative averred that those conditions are often 
associated with psychiatric problems and that there is 
adequate reason for the Board to see in them a nexus between 
the diagnosis of schizophrenia and those conditions in 
service.

II.  Analysis

A.  Procedural

A liberal reading of the appellant's original November 1984 
application for disability compensation, with reference to 
psychiatric treatment records submitted to clarify his claim, 
shows that service connection for schizophrenia as a residual 
of an alleged head injury in service has always been the 
gravamen of his claim.  The June 1985 rating decision was 
responsive to the claim.  Whereas the sole and consistent 
assertion of the appellant had and has been that his 
schizophrenia results from a head injury in service, the July 
1985 notice that the RO found he did not have a head injury 
in service was sufficient notice that his claim was denied as 
to conditions claimed to have resulted from the alleged head 
injury.  Thus, the June 1985 rating decision became final 
when the appellant did not file a NOD within one year of the 
date of the July 1985 notice.  38 U.S.C.A. § 7105(b)(1), (c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (1999).

The scope of an appeal to the Board must be determined by a 
liberal reading of all the documents filed by the appellant 
in support of that appeal.  EF v. Derwinski, 1 Vet. App. 324 
(1991).  The May 1997 NOD was timely as to both the January 
1997 and the April 1997 rating decisions, and an integrated 
reading of it and the appellant's other statements from June 
1996 to September 1998 reveals his appeal encompasses all 
elements of the alleged residuals of a head injury in 
service, i.e., a laceration of the forehead and schizophrenia 
with headaches.  The Board, not the RO, determines its 
jurisdiction.  See 38 C.F.R. § 19.35 (1999).  The de novo 
treatment of the matter of schizophrenia with headaches due 
to a head injury in April 1997 is not binding on the Board 
regarding the question of its jurisdiction in this appeal.  
Id.  The Board is neither required nor permitted to analyze 
the merits of a previously disallowed claim if new and 
material evidence has not been submitted.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Board must consider whether it may address the 
substantive elements of this claim without prejudice to the 
appellant, because the RO considered the matter of service 
connection for schizophrenia de novo, and issued a SOC that 
did not include laws and regulations pertaining to prior 
final disallowances and the reopening of claims with new and 
material evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
389 (1993).

The SOC should set forth the laws and regulations applied to 
adjudication of a claim for VA benefits.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 19.29 (1999).  The RO 
informed the appellant of the necessity to submit new and 
material evidence to reopen his claim based on an allegation 
of a head injury in service when it sent him a copy of the 
January 1997 rating decision.  The January 1997 rating 
decision summarized the applicable law and explained how it 
applied to the appellant's case.  It lacked the legal 
citation necessary to expedite the appellant's location of 
the applicable law, however, he is represented by a veterans 
service organization that is familiar with the pertinent 
citations and which has reviewed the claims folder prior to 
its submission to the Board for appellate review.  Thus, he 
is not prejudiced by the lack of formal citation.

Moreover, the appellant had argued the alleged facts showing 
entitlement in his statements in detail in several writings.  
He did so in response to the rating decision that considered 
whether to reopen his claim and informed him that the claim 
was not reopened for lack of new and material evidence.  
Where an appellant is informed of the law and regulation 
pertinent to his claim, and makes legal or factual argument 
in response, he is not prejudiced by the mere lack of legal 
citation in the summary of the law provided him, or the 
failure of the SOC to reiterate the law and regulation in the 
statement of the case.  See VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).

The appellant sought and failed to report for a hearing 
before a member of the Board who would decide his claim.  VA 
has afforded him due process, and his right to a hearing is 
not abrogated.  See 38 C.F.R. § 20.700(a), 702(d) (1999).  
Thus, the appellant is not prejudiced by the failure of the 
hearing he requested to occur.  In sum, the Board may proceed 
to address the substantive elements in this appeal without 
prejudice to the appellant.  Bernard, 4 Vet. App. at 389.

Before the Board may consider the substantive elements of the 
claim, it must be determined that the application for 
benefits is complete, and if not, whether VA has discharged 
any duty it may have to so inform the claimant.  38 U.S.C.A. 
§ 5103(a) (West 1991); Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  The appellant may have identified one purported 
source of evidence, a state mental hospital, that is not of 
record, and which VA has not sought to obtain.  VA's October 
1998 letter informing him of the benefit to his claim of 
obtaining and submitting these records himself was sufficient 
to discharge VA's duty under section 5103(a).  His 
application for disability compensation is complete, and VA 
has no duty to inform him of the necessity to submit any 
evidence to complete it.  Additionally, the RO's efforts to 
obtain VA records from each facility at which the appellant 
has reported treatment indicates that there are no records of 
which VA has constructive notice that are not actually of 
record or that can reasonably be expected to be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

B.  Substantive

When the RO denied the appellant's claim for residuals of a 
head injury in June 1985, and the appellant did not appeal 
within one year of the date of the letter notifying him of 
the denial, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.160(d) (1999).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 1991).  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1985 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992), unless the evidence is inherently incredible.  
Samuels v. West, 11 Vet. App. 433, 435 (1998).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since January 1985 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).  Service connection for 
schizophrenia may be presumed incurred in service if it is 
manifested to a degree of 10 percent disabling within one 
year after separation from service.  See 38 C.F.R. § 3.307, 
3.309(a) (1999).

The only evidence the appellant has submitted to provide 
additional information about the origins of his injury or 
disability pertains specifically to the alleged circumstances 
of his alleged head injury.  His June 1996 and April 1998 
statement are inherently incredible, and cannot be taken as 
new evidence that could be material to reopen his claim.  It 
is inherently incredible because it contradicts his previous 
testimony about the circumstances of the alleged head injury.  
A certain degree of consistency must be deemed an inherent 
quality of credible testimony.  It is inherently incredible 
that the appellant would not have known in 1984 that he had 
been beaten by military police and hospitalized.  Moreover, 
the appellant has also previously stated to a medical 
practitioner that he sustained no injury in service.  The 
Board will not afford this new testimony a presumption of 
credibility in the face of patent inconsistency and 
contradiction of prior statements.

Without the inherently incredible testimony to provide a more 
complete picture of the origins of the claimed disabilities, 
the whole body of evidence presented or secured since June 
1985, although new to the record, contains no information to 
suggest the appellant had a head injury in service, or to 
fill a gap in the record of the onset of his schizophrenia.  
Incidentally, to the extent the numerous hospitalization, 
treatment, and VA examination records are informative about 
the onset of the appellant's schizophrenia or headaches, they 
are adverse to his claim because they tend to show the onset 
of schizophrenia after and unrelated to service.  Evidence 
that is adverse to a claim cannot be new and material to 
reopen it.  Villalobos v. Principi, 3 Vet. App. 450 (1992).

The appellant's representative seeks to have the Board 
furnish its own medical opinion when he asks the Board to 
find that the symptoms reported by the appellant in his 
separation medical history evidenced the onset of 
schizophrenia in service.  The Board may not proffer its 
medical opinion as evidence and rely upon it to reopen a 
claim.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  To 
the extent the representative proffers his statement as 
medical evidence of the onset of schizophrenia in service, it 
is the medical opinion of a lay person lacking the expertise 
to proffer his medical opinion as new and material medical 
evidence upon which to reopen a claim.  Espiritu, 2 Vet. App. 
492.

The headache and laceration elements of the appellant's claim 
suffer the same defects as does the fundamental claim of a 
head injury in service and of the claim for schizophrenia.  
None of the evidence presented or secured since June 1985 is 
informative, other than adversely, about either headaches or 
a laceration of the forehead.  The only evidence of record 
relating headaches to service is the service medical history 
at separation, which was of record in June 1985.  Argument by 
reference to old evidence is not new evidence.

In sum, evidence presented or secured since June 1985 is not 
new and material as defined by regulation, 38 C.F.R. 
§ 3.156(a) (1999), and the Board may not reopen the claim for 
residuals of a head injury in service including a laceration 
of the forehead or schizophrenia with headaches.  38 U.S.C.A. 
§ 5108 (West 1991).  The Board may not decide the merits of 
the claim.  Butler v. Brown, 9 Vet. App. at 171.



ORDER

Whereas new and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for residuals of a head injury including a 
laceration of the forehead and schizophrenia with headaches, 
the claim is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

